Case 1:99-mc-09999 Document 1227 Filed 10/29/20 Page 1 of 7 PageID #: 125478




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 FALLIEN COSMECEUTICALS LTD.,                     §
                                                  §
    Plaintiff,                                    §    CIVIL ACTION NO. ____________
                                                  §
                       vs.                        §
                                                  §
 COOLA LLC.,                                      §
                                                  §
    Defendant.                                    §
                                                  §


                             COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Fallien Cosmeceuticals Ltd. (“Fallien” or “Plaintiff”), by and through the

undersigned counsel, hereby brings its Complaint for Patent Infringement against Defendant

Coola LLC (“Coola” or “Defendant”).

                                   NATURE OF THE ACTION

        1.       This is an action for patent infringement. Fallien alleges that Coola infringes the

following Fallien Patents, collectively referred to as the Asserted Patents:

                U.S. Patent No. 10,154,946 (“the ’946 Patent”), attached hereto as Exhibit A;

                U.S. Patent No. 10,588,832 (“the ’832 Patent”), attached hereto as Exhibit B; and

        2.       Fallien alleges that Coola infringes the Asserted Patents by making, using, offering

for sale, selling, and/or importing the Bare Republic Mineral Whipped Mousse sunscreen

(hereinafter the “Accused Product”). Exhibit C. Fallien seeks damages, injunctive, and other

relief for infringement of the Asserted Patents.

                                           THE PARTIES

        3.       Plaintiff Fallien is a Delaware corporation with a principal place of business at



103223.00605/124002340v.1
Case 1:99-mc-09999 Document 1227 Filed 10/29/20 Page 2 of 7 PageID #: 125479




2541 General Armistead Avenue, Norristown, PA 19403.

        4.      Upon information and belief, Defendant Coola is a Delaware limited liability

company with a principal place of business at 3200 Lionshead Avenue, Suite 100, Carlsbad, CA

92010 and a registered agent for service of process at 1209 Orange Street, Wilmington, DE

19801 (The Corporation Trust Company).

                                 JURISDICTION AND VENUE

        5.      This action for patent infringement arises under the Patent Laws of the United

States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and

1338.

        6.      This Court has personal jurisdiction over Coola because it is a resident of

Delaware.

        7.      Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400(b) because

Coola is organized under the laws of Delaware and has a registered agent for service of process

at 1209 Orange Street, Wilmington, DE 19801 (The Corporation Trust Company).

                                         BACKGROUND

    A. Fallien

        8.      Fallien was founded in 1989 by Dr. Harry Fallick, and a pharmaceutical

dermatologic chemist, as a company that develops safer, healthier inorganic sunscreen products.

        9.      Dr. Fallick founded Fallien while a practicing plastic surgeon. In his

reconstructive facial plastic surgical practice, Dr. Fallick recognized that ultraviolet related

diseases can have devastating impact on human lives, leaving skin vulnerable to UV radiation

induced damage and skin cancer. Dr. Fallick founded Fallien to develop safer sunscreen

products. The goal has always been to create healthier sunscreens by reducing the use of


                                                  2

103223.00605/124002340v.1
Case 1:99-mc-09999 Document 1227 Filed 10/29/20 Page 3 of 7 PageID #: 125480




chemical sunscreen filters, specifically avoiding the use of these small molecular

weight sunscreen filters that can easily penetrate into the bloodstream. Fallien maintains two

distinct lines of distributed sun care products—the TiZO® brand of skincare and the CoTZ® line

of sunscreens.

        10.      The TiZO® brand of skincare is both retailed by and recommended by licensed

professionals such as medical doctors, plastic surgeons, dermatologists, and aestheticians. The

CoTZ® sunscreens are considered more consumer-friendly products found in

cosmetics stores, such as ULTA®. Both the TiZO® and CoTZ® brands offer

only 100% mineral-based sunscreens that include Titanium Dioxide and/or

Zinc Oxide, which are FDA-approved inorganic category 1 sunscreen filters.

These inorganic physical particles function by reflecting harmful UVA-UVB

rays away from the skin, rather than absorbing them, as do the chemical

sunscreens. They also do not penetrate into the bloodstream, are gentle and non-irritating, and

are not photosensitizing nor do they react or break down in sunlight.

        11.      The TiZO® Sheerfoam™, shown above, is a mineral sunscreen mousse that

offers sheer, weightless protection while providing superb photo-protective

performance. This light, foaming sunscreen dries virtually invisible on any

complexion. The TiZO® Sheerfoam™ is marked by the ’946 Patent. No risk of

inhalation exists as is true with other propellant based suncare products.

        12.      The CoTZ® Silky Foam, shown right, is a virtually weightless

tinted mineral sunscreen in a silky soft, easy to apply foam that blends




                                                 3

103223.00605/124002340v.1
Case 1:99-mc-09999 Document 1227 Filed 10/29/20 Page 4 of 7 PageID #: 125481




translucent on skin.

    B. Coola

        13.     According to its website, Coola sells a variety of sun care products including

sunscreens, tanning products, lip care products, after sun products, and hair products.

        14.     Upon information and belief, Bare Republic is Coola’s DBA, under which it sells

the Accused Product to various retailers.

        15.     In 2019, S.C. Johnson acquired Coola. See Exhibit D.

    C. Fallien notifies Coola of infringement concerns in April 2020.

        16.     On April 24, 2020, Dr. Fallick emailed Steve Bromberg, the RD&E Director of

S.C. Johnson, the parent company of Coola, regarding Fallien’s patent portfolio, including the

Asserted Patents. Mr. Bromberg confirmed in a later email that he had shared the patent

portfolio internally with the Sun Care department. Exhibit E.

                       COUNT 1: INFRINGEMENT OF THE ’946 PATENT

        17.     The allegations of paragraphs 1-16 of this Complaint are incorporated by

reference as though fully set forth herein.

        18.     Fallien owns by assignment the entire right, title, and interest in the ’946 Patent.

        19.     The ’946 Patent was duly and legally issued by the United States Patent and

Trademark Office on December 18, 2018 and is entitled “Foamable Sunscreen Formulation.” A

true and correct copy of the ’946 Patent is attached hereto as Exhibit A.

        20.     The ’946 Patent is valid and enforceable under the laws of the United States.

        21.     Upon information and belief, Coola has directly infringed and is directly

infringing at least claims 1, 3, 5, 11, and 15 of the ’946 Patent in violation of 35 U.S.C. § 271 et

seq., by making, offering for sale, and/or selling in the United States without authority the


                                                  4

103223.00605/124002340v.1
Case 1:99-mc-09999 Document 1227 Filed 10/29/20 Page 5 of 7 PageID #: 125482




Accused Product. For example, as show in Exhibit F, the Accused Product meets every element

of claim 1 of the ’946 Patent.

        22.     Coola’s infringement of the ’946 Patent has been and continues to be willful and

deliberate. Upon information and belief, Coola has been on notice of the ’946 Patent since at

least April 24, 2020, when Fallien notified S.C. Johnson, the parent company of Coola, of the

Asserted Patents. However, upon information and belief, Coola continues to manufacture, sell,

and offer to sell, the Accused Product, despite a known or obvious risk of infringement of the

’946 Patent.

        23.     As a result of Coola’s acts of infringement, Fallien has suffered and will continue

to suffer damages in an amount to be proved at trial.

                      COUNT 2: INFRINGEMENT OF THE ’832 PATENT

        24.     The allegations of paragraphs 1-23 of this Complaint are incorporated by

reference as though fully set forth herein.

        25.     Fallien owns by assignment the entire right, title, and interest in the ’832 Patent.

        26.     The ’832 Patent was duly and legally issued by the United States Patent and

Trademark Office on March 17, 2020 and is entitled “Foamable Sunscreen Formulation.” A true

and correct copy of the ’832 Patent is attached hereto as Exhibit B.

        27.     The ’832 Patent is valid and enforceable under the laws of the United States.

        28.     Upon information and belief, Coola has directly infringed and is directly

infringing at least claims 10, 14, 21, and 22-25 of the ’832 Patent in violation of 35 U.S.C. § 271

et seq., by making, offering for sale, and/or selling in the United States without authority the

Accused Product. For example, as shown in Exhibit G, the Accused Product meets every

element of claim 10 of the ’832 Patent.


                                                  5

103223.00605/124002340v.1
Case 1:99-mc-09999 Document 1227 Filed 10/29/20 Page 6 of 7 PageID #: 125483




        29.     Coola’s infringement of the ’832 Patent has been and continues to be willful and

deliberate. Upon information and belief, Coola has been on notice of the ’946 Patent since at

least April 24, 2020, when Fallien notified S.C. Johnson, the parent company of Coola, of the

Asserted Patents. However, upon information and belief, Coola continues to manufacture, sell,

and offer to sell, the Accused Product, despite a known or obvious risk of infringement of the

’832 Patent.

        30.     As a result of Coola’s acts of infringement, Fallien has suffered and will continue

to suffer damages in an amount to be proved at trial.

                                    PRAYER FOR RELIEF

        WHEREFORE, Fallien prays for the following relief:

        A.      A judgment that Coola has infringed the ’946 Patent;

        B.      An order enjoining Coola, its officers, agents, employees, and those persons in

                active concert or participation with any of them, and Coola’s successors and

                assigns, from continuing to infringe the ’946 Patent;

        C.      A judgment that Coola has infringed the ’832 Patent;

        D.      An order enjoining Coola, its officers, agents, employees, and those persons in

                active concert or participation with any of them, and Coola’s successors and

                assigns, from continuing to infringe the ’832 Patent;

        E.      An order awarding Coola its damages pursuant to 35 U.S.C. § 284;

        F.      An order finding that Coola’s infringement has been willful and increasing the

                damages awarded to Fallien to three times the amount assessed pursuant to 35

                U.S.C. § 284;

        G.      An order finding that this case is exceptional within the meaning of 35 U.S.C. §


                                                 6

103223.00605/124002340v.1
Case 1:99-mc-09999 Document 1227 Filed 10/29/20 Page 7 of 7 PageID #: 125484




                285 and awarding Fallien its attorneys’ fees;

        H.      An order awarding Fallien prejudgment and post-judgment interest on its

                damages;

        I.      An order awarding Fallien its costs;

        J.      An order awarding Fallien any other and further relief as the Court deems proper.


Dated: October 29, 2020                                Respectfully submitted,

                                                       BLANK ROME LLP

                                                       /s/ Adam V. Orlacchio
                                                       Adam V. Orlacchio (No. 5520)
                                                       Brandon W. McCune (No. 6563)
                                                       1201 N. Market Street, Suite 800
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 425-6400
                                                       Facsimile: (302) 425-6464
                                                       Orlacchio@BlankRome.com
                                                       BMcCune@BlankRome.com

                                                       OF COUNSEL

                                                       Jason Snyderman
                                                       (pro hac vice forthcoming)
                                                       One Logan Square
                                                       130 North 18th Street
                                                       Philadelphia, PA 19103
                                                       Telephone: (215) 569-5774
                                                       Facsimile: (215) 569-5555
                                                       Snyderman@BlankRome.com

                                                       Domingo M. LLagostera
                                                       (pro hac vice forthcoming)
                                                       717 Texas Avenue, Suite 1400
                                                       Houston, TX 77002
                                                       Telephone: (713) 632-8682
                                                       Facsimile: (713) 228-6605
                                                       DLLagostera@BlankRome.com

                                                       Attorneys for Plaintiff Fallien
                                                       Cosmeceuticals Ltd.

                                                 7

103223.00605/124002340v.1
